IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00151-CR

KARL RIGMAIDEN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 52nd District Court
                             Coryell County, Texas
                         Trial Court No. FDWI-13-21993


                           ABATEMENT ORDER


      In this case, appellant, Karl Rigmaiden, was convicted for driving while

intoxicated-3rd or more. See TEX. PENAL CODE ANN. § 49.09(b) (West Supp. 2016). On

May 13, 2016, Rigmaiden’s appointed counsel, Denton B. Lessman, filed a notice of appeal

on Rigmaiden’s behalf. Subsequently, Lessman filed a motion to withdraw and an

accompanying Anders brief in this matter, stating that his review of the record yielded no

grounds of error upon which an appeal can be predicated. Thereafter, on December 15,
2016, this Court informed the parties that the matter would be set for submission without

oral argument on January 11, 2017.

       In the meantime, this Court became aware of a possible contractual-work

relationship between Lessman and the Coryell County District Attorney’s Office—the

office that prosecuted Rigmaiden in this case. Accordingly, on January 24, 2017, this

Court requested information from Lessman regarding the scope of his work

arrangement, if any, with the Coryell County District Attorney’s Office. This Court is

concerned about any possible conflicts of interest in this case.

       On January 27, 2017, in response to our request, Lessman filed two motions in this

matter. In his motion to withdraw, Lessman indicated that he began serving as a special

prosecutor with the Coryell County District Attorney’s Office in December 2016.

Lessman noted that he took steps to ensure that his service in the Coryell County District

Attorney’s Office does not create a conflict of interest in this case or any of his other cases

originating in Coryell County.        Nevertheless, Lessman requested that, out of an

abundance of caution, he be allowed to withdraw as appointed counsel for Rigmaiden

and that substitute counsel be appointed. In his second motion, Lessman reiterated much

of his motion to withdraw and requested that this Court abate and remand this appeal to

the 52nd District Court for the consideration of his motion to withdraw and appointment

of substitute counsel.




Rigmaiden v. State                                                                       Page 2
       Because the withdrawal of court-appointed counsel and the appointment of new

counsel are under the sole authority of the trial court, we grant Lessman’s motion to abate

and remand this matter to the trial court for consideration of his motion to withdraw. See

Meza v. State, 206 S.W.3d 684, 688 (Tex. Crim. App. 2006); see also Enriquez v. State, 999
S.W.2d 906, 907-08 (Tex. App.—Waco 1999, order). Consequently, we abate this appeal

and remand the cause to the trial court to consider Lessman’s motion to withdraw and

his request for the appointment of new counsel. The trial court shall conduct any

necessary hearings within twenty-eight (28) days after the date of this order. The trial

court clerk and court reporter shall file supplemental records within forty-two (42) days

after the date of this order.




                                                        PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed February 15, 2017
Do not publish
[CR25]




Rigmaiden v. State                                                                   Page 3